DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13 and 14 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/16/2021.

Claim Objections
Claim 10 is objected to because of the following informalities: the limitation “an electrical battery comprising layers of negative and a positive electrode materials...” should be amended to be “an electrical battery comprising layers of negative and [[a]] positive electrode materials...” Appropriate correction is required.
Claim 12 is objected to because of the following informalities: the limitation “the electrical battery of claim 10 comprising a lithium oxidyhalide battery” should be amended to be “the electrical battery of claim 10 comprising a lithium [[oxidyhalide]] oxyhalide battery.” Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by US Patent Application Publication 2019/0341584 to Schreiber et al.
With respect to claim 10, Schreiber et al. teach an electrical battery 100 comprising layers of negative and a positive electrode materials 102 and 106, the layers of said negative and positive electrode materials 102 and 106 spaced apart by a Yttria Stabilized Zirconia (YSZ) ceramic containing separator 104 to form a layered structure with the positive electrode material 106 connected to a positive current collector 108 and the negative electrode material 102 connected to a negative current collector 101 to form a layered structure (Schreiber et al.: Sections [0033] and [0098]; Fig.3).

With respect to claim 1, Schreiber et al. teach the electrical battery 100, wherein Yttria Stabilized Zirconia ceramic battery separator 104 comprise a substantially flat ceramic film having a thickness from about 10-200 µm (25 -290 µm) (Schreiber et al.: Sections [0095] and [0098]).

With respect to claim 2, Schreiber et al. teach the electrical battery 100, wherein said ceramic film has physical properties suitable for use as a porous separator for use in electrical batteries (Schreiber et al.: Sections [0033] and [0098]; Fig.3).

With respect to claims 3-8, instant claim is proviso upon limitation “a flexible Al2TiO5” not required by the claims 3, 4 and 6-8; therefore, the limitation of instant claims do not come into force.

With respect to claim 9, Schreiber et al. teach the same separator, therefor, lacking of any clear distinction between the claimed separator and those disclosed by Schreiber, it would be inherent for the separator of Schreiber et al. to have an ion permeability from about 3.5x10-16 to about 6.2x10-16 cm2/sec.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2019/0341584 to Schreiber et al. in view of UA Patent Application Publication 2017/0324073 to Herle.
1)	With respect to claim 11, Schreiber et al. do not specifically teach the electrical battery, wherein the layered structure is formed into a rolled structure.
	However, Herle teaches a lithium ion battery is formed into a cylinder by rolling the stack of layers of cell, wherein the lithium ion battery comprising a separator havingYSZ  (Herle: Sections [0017] and [0023]).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Schreiber et al. with the above teaching from Herle with the motivation of having a means such a battery with rolled structure is a common technique to manufacture battery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        5/8/2021